DETAILED ACTION
1.         Claims 1-20 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 3.	Claims 4 and 7 are objected  because of  grammatically problem. It is not clear  what is meant by “the ultrasound outputted from the ultrasound output unit senescent cell-specifically increases”. Appropriate correction or clarification is required. Possible clarification could be “---the ultrasound outputted from the ultrasound output unit increases-----”.

Claim Interpretation - 35 USC § 112(f)
4. 	The following is a quotation of 35 U.S.C. 112(f): 
(f} Element in Claim for a Combination. -An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also comm only referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic place holder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic place holder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre - AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic place holder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“ultrasound output unit” in claims 1-11;

These claims limitations are being interpreted as:
“the unit as a LIPUS Transducer or known equivalents per figure 2A”, as described in fig.2A , pars. [0023], [0075] of the publication, because these claims limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.         Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
            Claims 1, 4, 5, 7, 9, 12, 16 and 20  recite a  “specifically stimulating”  as oppose to just “stimulating”.  Thus, the term specifically makes the claims unclear; said lack of clarity causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claims  are rendered indefinite. Appropriate correction and/or clarification are required. 

7.          Claims 3,8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
            Claim 3 states “the senescent cell” which is singular, it is unclear how a singular cell can be more than one of the cell types listed. “The cell” which is both indefinite as it is unclear if this means the senescent cell and additionally is indefinite as it is singular again and it is unclear how a singular cell can be both a melanocyte and a keratinocyte; said lack of clarity causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claims  are rendered indefinite. Appropriate correction and/or clarification are required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims  1-3, 8-11, 16 and 19-20 are rejected   under 35 U.S.C. 103  as being unpatentable over  Gruber; Lewis. (hereafter Gruber), US 20120183534 A1, published on July 19, 2012, in view of Bachem; Max  (hereafter Bachem), US 20060106424 A1 , published.  May 18, 2006.
	
Regarding claim 1, Gruber teaches  A device for removing senescent cells (Abstract, claim10, [0028],  Apparatuses for removing cells which interfere with regenerative processes,  the removing process includes selectively killing senescent cells), comprising an ultrasound output unit, wherein ultrasound outputted from the ultrasound output unit facilities (claim 11, [0012], the selectively killing senescent cells comprises applying ultrasound to the cells. Thus, ultrasound facilitate the process of selectively killing senescent cells. Further killing partially and/or non-functional cells versus functional cells of the same cell type to the extent that, upon removal of the killed cells by disintegration or scavenging, functional cells replace them. ).
However, it is noted that Gruber does not specifically teach the process of “ phagocytosis” 
On the other hand Bachem teaches phagocytosis of cells ([0021], the ultrasound signal could be directed at the cellular milieu ideally phagocytotic cells would be targeted by the ultrasound signal to enhance/increase their phagocytic activity and thus kill.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a process of using macrophages  (i.e., a large phagocytic cell found in stationary form in the tissues or as a mobile white blood cell, especially at sites of infection) taught by  Bachem into Gruber. 
The suggestion/motivation for doing so would have been to allow user of Gruber to use macrophages  as scavengers to phagocytose and digest pathological organisms, non-functional host cells, bacteria- filled neutrophils, damaged matrix and foreign debris from the wound area. Furthermore, they also present antigens to T cells, hereby initiating T cell mediated immunoreactions to improve the healing process (Bachem: [0004]).

Regarding claim 2,  Bachem teaches  the ultrasound outputted from the ultrasound output unit has one or more characteristic selected from a group of consisting of a  pulse repetition frequency of 0.02 Hz to 500 kHz  ([0003], [0015], Bachem specifically teaches pulses generated at a rate in the range 100-1000 Hz, with each pulse having a duration in the range 10-2000 microseconds).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a process of using macrophages  (i.e., a large phagocytic cell found in stationary form in the tissues or as a mobile white blood cell, especially at sites of infection) taught by  Bachem into Gruber. 
The suggestion/motivation for doing so would have been to allow user of Gruber to use macrophages  as scavengers to phagocytose and digest pathological organisms, non-functional host cells, bacteria- filled neutrophils, damaged matrix and foreign debris from the wound area. Furthermore, they also present antigens to T cells, hereby initiating T cell mediated immunoreactions to improve the healing process (Bachem: [0004]).
 
Regarding claim 3, Gruber teaches  the senescent cell is one or more selected from a group a senescent bone cell ([0019], Gruber specifically teaches such as osteoclasts in bone, as well as cells for building up a structure, such as osteoblasts in bone.

Regarding claim 8, Gruber teaches  the ultrasound outputted from the ultrasound output unit has no senescent cell-specific effect on one or more selected from a group consisting of cell proliferation ([0012], [0024], Gruber specifically teaches methods selectively kill partially and/or non-functional cells versus functional cells of the same cell type to the extent that, upon removal of the killed cells by disintegration or scavenging, functional cells replace them. With removal of blocking cellular and/or non-cellular materials, appropriate regenerative cells, such as stem cells, are retained or supplemented by transplantation in order to permit regeneration ).

Regarding claim 9, Gruber teaches  the ultrasound outputted from the ultrasound output unit specifically facilitates the death of senescent cells (claims 28-29,  Gruber specifically teaches the selectively killing senescent cells comprises applying ultrasound to the cells).

Regarding claim 10, Gruber teaches  the ultrasound outputted from the ultrasound output unit facilitates cell regeneration ([0006], Gruber specifically teaches Aging results from a combination of factors, but regeneration can overcome aging effects, if and to the extent that regenerative stem cells are functional. The stem cells, which replace cells, re-grow structures and renew the tissues of the body after normal wear-and-tear, give rise to replacement cells. Thus, the ultrasound facilitates the regeneration of the cell by selectively killing senescent cells  as discussed in claim 9 above ).

Regarding claim 11, Gruber teaches wherein the facilitation of cell regeneration is a facilitation of cell migration by the ultrasound outputted from the ultrasound output unit ([0024], [0038], Gruber specifically teaches Ultrasound as described above can be applied to selectively killing senescent cells, The process  selectively killing focused to remove partially- and/or non-functional cells a particular location (e.g. where stem cell transplantation is targeted) . Thus, the ultrasound facilitates the regeneration of the stem  cell by  replacing the selectively killed senescent cells  with  the stem cell).

Claim 16 is rejected the same as claim 1 except claim 16 is directed to method  claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 16.

Claim 19 is rejected the same as claim 2 except claim 19 is directed to method  claim. Thus, argument analogous to that presented above for claim 2 is applicable to claim 19.

Regarding claim 20, Gruber teaches the ultrasound irradiated to the skin surface has at least one of the following characteristics: 
v)the ultrasound specifically facilitates the death of senescent cells (claim 11, [0012], Gruber specifically teaches the selectively killing senescent cells comprises applying ultrasound to the cells. Thus, ultrasound facilitate the process of selectively killing senescent cells. Further killing partially and/or non-functional cells versus functional cells of the same cell type to the extent that, upon removal of the killed cells by disintegration or scavenging, functional cells replace them); and
               vi) the ultrasound outputted from the ultrasound output unit facilitates cell regeneration (claim 11, [0012], [0024], [0038], Gruber specifically teaches Ultrasound as described above applied to selectively killing senescent cells. The process killing can be focused to remove partially- and/or non-functional cells a particular location (e.g. where stem cell transplantation is targeted). The  regenerative cells, such as stem cells, are retained or supplemented by transplantation in order to permit regeneration).

9.         Claims 12- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber, US 20120183534 A1, in view of Bachem, US 20060106424 A1 as applied to claim 1  above, and  further in view of Gruber; Lewis (hereafter Gruber-Lewis), US 20200150131 A1, filed on Nov 1, 2019.      
	Regarding claim 12,  As discuss in claim 1 above the combination of  Gruber and Bachem teaches all the limitation except ‘A kit and “an instruction” manual  that describe the steps described in claim 1. 
On the other hand Gruber in view of Bachem further in view of39 Gruber-Lewis teaches ‘A kit and an instruction ([0062], [0064], Gruber-Lewis further teaches the kit may optionally include instructions for use. The instructions may be provided as printed instructions or in electronic format, such as on a universal serial bus (USB) drive, on a secure digital (SD) card, or hosted over the internet and accessible through a quick response (QR) code.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to  prepare a medical kit including instruction for use taught by Gruber-Lewis into the combination of Gruber and Bachem. 
The suggestion/motivation doing so is  to help user of Gruber to operate the ultrasound  device properly, since  instruction manual is a critical component  to understand how any devise function. Further providing  the instructions manual as printed format or electronic format facilitates accessibility  of  the instruction manual.

	Regarding claim 13,  Gruber in view of Bachem teaches wherein the instruction further describes that one or more condition selected from a group consisting of the pulse repetition frequency ([0015], Bachem specifically teaches the ultrasound may be a pulsed radio frequency ultrasound signal. Ideally the pulsed radio frequency signal has a frequency in the range of 1.3-2 MHz, and consists of pulses generated at a rate in the range 100-1000 Hz, with each pulse having a duration in the range 10-2000 microseconds) of the ultrasound outputted from the ultrasound output unit is controlled depending on the type of cells to which the ultrasound is irradiated (Claims 12-16,  Bachem specifically teaches applying ultrasound to treat osteomyelitis, meningitis, candidiasis, cellulitis, bacterial and/or fungal infection. Thus, different frequent ranges of the ultrasound  are applied to treat each disease (describe above)  based on the type of cell to be treated).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a process of using macrophages  (i.e., a large phagocytic cell found in stationary form in the tissues or as a mobile white blood cell, especially at sites of infection) taught by  Bachem into Gruber 
The suggestion/motivation for doing so would have been to allow user of Gruber to use macrophages  as scavengers to phagocytose and digest pathological organisms, non-functional host cells, bacteria- filled neutrophils, damaged matrix and foreign debris from the wound area. Furthermore, they also present antigens to T cells, hereby initiating T cell mediated immunoreactions to improve the healing process (Bachem: [0004]).

	Regarding claim 14,  Gruber in view of Bachem teaches the ultrasound outputted from the ultrasound output unit is low-intensity ultrasound having a center frequency of 5 kHz to 450 MHz ([0059], Bachem specifically teaches stimulation with low intensity pulsed ultrasound (LIPUS). In the present study, a modified SAFHS system was used, which produces a 1.5 MHz ultrasound wave, 200 ms pulse modulated at 1 kHz, with an output intensity of 30 mW/cm2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a process of using macrophages  (i.e., a large phagocytic cell found in stationary form in the tissues or as a mobile white blood cell, especially at sites of infection) taught by  Bachem into Gruber 
The suggestion/motivation for doing so would have been to allow user of Gruber to use macrophages  as scavengers to phagocytose and digest pathological organisms, non-functional host cells, bacteria- filled neutrophils, damaged matrix and foreign debris from the wound area. Furthermore, they also present antigens to T cells, hereby initiating T cell mediated immunoreactions to improve the healing process (Bachem: [0004]).
	
Regarding claim  15,  all  the limitations are set forth and rejected as per discussion for claims 3 and 12. 

10.          Claims 4-7 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Gruber, US 20120183534 A1, in view of Bachem, US 20060106424 A1 as applied to claim 1 above, and  further in view of Gudkov et. al (hereafter Gudkov )US 20200123127 A1 filled on October 25, 2018. 

Regarding claim 4, while the combination of Gruber and Bachem teach the limitation of claim 1, but fail to teach the limitation of claim 4. 
On the other hand  Gudkov teaches wherein the ultrasound outputted from the ultrasound output unit senescent cell-specifically increases the activity of senescence-associated β-galactosidase ([0623] Gudkov further teaches β-galactosidase activities to immunomodulatory stimuli in macrophages was compared to that of proliferating and irradiation-induced senescent adipose-derived mesenchymal stromal cells. Characterization of irradiated cells revealed phenotypes consistent with cellular senescence, including an enlarged morphology, positive SAβG staining, and increased p16(Ink4a) expression (assessed via luciferase) and β-galactosidase activity.); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to  incorporate a method of reprogramming senescence cells taught by Gudkov into  the combination of Gruber and Bachem
The suggestion/motivation doing  is  the process of senescence elimination and reprogramming hold great potential for tissue regeneration and rejuvenation.

Regarding claim 5, while the combination of Gruber and Bachem teach the limitation of claim 1, but fail to teach the limitation of claim 5.
On the other hand  Gudkov teaches wherein the ultrasound outputted from the ultrasound output unit specifically facilitates the migration of monocytes in senescent cells ([0127],  Gudkov further teaches originating from yolk sac erythromyeloid progenitors originating from circulating bone marrow-derived monocytes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to  incorporate a method of reprogramming senescence cells taught by Gudkov into  the combination of Gruber and Bachem
The suggestion/motivation doing  is  the process of senescence elimination and reprogramming hold great potential for tissue regeneration and rejuvenation.

Regarding claim 6,  the combination of Gruber and Bachem fail to teach the limitation of claims 5 and 6.
On the other hand  Gudkov teaches the macrophages are M1 macrophages ([0150],[0596], Gudkov further teaches M1 macrophages (also named classically activated macrophages), are “warriors” responsible for elimination of foreign agents (including tumor cells) both directly and through recruitment and activation of other immune cells).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to  incorporate a method of reprogramming senescence cells taught by Gudkov into  the combination of Gruber and Bachem
The suggestion/motivation doing  is  the process of senescence elimination and reprogramming hold great potential for tissue regeneration and rejuvenation.

Regarding claim 7, while the combination of Gruber and Bachem teach the limitation of claim 1, but fail to teach the limitation of claim 7.
On the other hand  Gudkov teaches the ultrasound outputted from the ultrasound output unit senescent cell-specifically increases the expression of one or more immune cell-recruiting cytokine selected from a group consisting of colony-stimulating factor (CSF) ([0601], [0613], [0596] , Gudkov further teaches SC-carrying alginate beads in tissue culture plates and cultivated them in the presence of M-CSF (macrophage colony-stimulating factor) in order to enforce their differentiation based on M1 and M2 (where in M1 is classically activated macrophages and M2 macrophages express high levels of arginase). The modulation of M1/M2 markers was consistent with expression of M1-associated pro-inflammatory cytokine IL-1.beta., which increased with LPS/IFN(see [0613]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to  incorporate a method of reprogramming senescence cells taught by Gudkov into  the combination of Gruber and Bachem
The suggestion/motivation doing  is  the process of senescence elimination and reprogramming hold great potential for tissue regeneration and rejuvenation.

Regarding claim 18, while the combination of Gruber and Bachem teach the limitation of claim 16, but fail to teach the limitation of claim 18.
On the other hand  Gudkov teaches the cell is a skin cell and the skin cell is one or more selected from a group consisting of a fibroblast (0583],[0584], Gudkov further teaches for generation senescent human neonatal dermal fibroblasts (NDFs) and adult rat dermal fibroblasts (RDFs), cells are treated using a gamma irradiator (Cs source), recovery in fresh medium for induction of senescence. Senescent and non-senescent (proliferating) cells for each cell line are plated into 384-w plate, followed by 72 hour exposure to a dose titration of compounds.  dermal corresponds to involving  or relating to skin. ) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to  incorporate a method of reprogramming senescence cells taught by Gudkov into  the combination of Gruber and Bachem
The suggestion/motivation doing  is  the process of senescence elimination and reprogramming hold great potential for tissue regeneration and rejuvenation.


11.         Claim 17 is  rejected under 35 U.S.C. 103 as being unpatentable over Gruber, US 20120183534 A1, in view of Bachem, US 20060106424 A1 as applied to claim 16 above, and  further in view of  Duarte et al. (hereafter Duarte), US 5904659 A, published on June 1, 1999. 
 Regarding claim 17,  while the combination of Gruber and Bachem teach the limitation of claim 16, but fail to teach the limitation of claim 17. 
            On the other hand Duarte teaches wherein the ultrasound is low-intensity ultrasound having a center frequency of 5 kHz to 450 MHz (col.2 lines 1-7; Duarte further teaches In general, an ultrasound carrier frequency between 20 kHz and 10 MHz coupled with a relatively low-frequency modulating signal, such as 5 Hz to 10 kHz, and a spatial peak temporal average acoustic intensity, such as an intensity less than about 100 milliwatts/cm.sup.2, should aid in and should be effective in wound healing).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to  incorporate ultrasound with features of carrier frequency between 20 kHz and 10 MHz coupled with a relatively low-frequency modulating signal and average acoustic intensity100 milliwatts/cm2 taught by Duarte (Duarte: col. 2 lines 1-7) into the combination of Gruber and Bachem.
The suggestion/motivation doing  is the ultrasound with  the features mentioned above is  most effective in wound healing without damaging tissues surrounding the wound. 




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fikirte T Ashine whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FIKIRTE (Fiki) T ASHINE/            Examiner, Art Unit 3793     

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793